DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the tension element" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if “the tension element” should be “the tension member central axis”.  The examiner is interpreting this as “the tension member central axis”.  
Claim 3 recites “the first tension member” and “the second tension member”.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if the recitation should be “the first tension element” and “the second tension element”.  The examiner has interpreted these recitations to refer to “the first tension element” and “the second tension element”.
Claim 5 recites “such that a center of each tension member is positioned along a preselected arc”.  The recitation does not make sense because the claim is to a tension member and an arrangement of tension elements would not change the location of the center of the tension member.  The examiner has interpreted this to mean “such that a center of each tension element is positioned along a preselected arc”.
Claim 12 recites the limitation "the tension element" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if “the tension element” should be “the tension member central axis”.  The examiner is interpreting this as “the tension member central axis”.  
Claim 13 recites “the first tension member” and “the second tension member”.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if the recitation should be “the first tension element” and “the second tension element”.  The examiner has interpreted these recitations to refer to “the first tension element” and “the second tension element”.
Claim 15 recites “such that a center of each tension member is positioned along a preselected arc”.  The recitation does not make sense because the claim is to a tension member and an arrangement of tension elements would not change the location of the center of the tension member.  The examiner has interpreted this to mean “such that a center of each tension element is positioned along a preselected arc”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudde (WO 2019233574).
Regarding claim 1, Dudde describes a load bearing tension member (elevator belt 100) for an elevator system, comprising:
a plurality of tension elements (load carrier 200) arrayed across a tension member width (see annotated Fig. 3D), the tension elements offset from a tension member central axis (see annotated Fig. 3D) bisecting a tension member thickness (see annotated Fig. 3D) and extending across the tension member width, the tension elements including:
a plurality of fibers (load carrier strands 211, 221) extending along a length of the tension element; and 
a matrix material (resin coatings 212, 222) in which the plurality of fibers are embedded (encased, para. 0094, 0095); and 
a jacket (jacket layer 300) at least partially encapsulating the plurality of tension elements (see Fig. 3D).  

    PNG
    media_image1.png
    345
    1045
    media_image1.png
    Greyscale

Regarding claim 2, the tension member of Dudde includes wherein the plurality of tension elements are at least two tension elements arranged symmetrically about the tension member central axis (see annotated Fig. 3D below), with a first tension element located at a first side of the tension member central axis and a second tension element located at a second side of the tension element (see annotated Fig. 3D below).  

    PNG
    media_image2.png
    330
    943
    media_image2.png
    Greyscale

Regarding claim 3, the tension member of Dudde wherein the first tension member and the second tension member are separated by a separator layer of jacket material (see Fig. 3D, jacket material 300 extends between the tension elements).  
Regarding claim 4, the tension member of Dudde includes wherein the plurality of tension elements (200) are alternatingly staggered relative to the tension member central axis, along the tension member width (see annotated Fig. 3D below depicting first and second tension elements staggered about the central axis).  

    PNG
    media_image3.png
    315
    945
    media_image3.png
    Greyscale

Regarding claim 5, the tension member of Dudde includes wherein the plurality of tension elements are arrayed such that a center of each tension member is positioned along a preselected arc (see annotated Fig. 3D below, the preselected arc is drawn, the claim does not state any requirements of the arc other than “pre-selected”).

    PNG
    media_image4.png
    260
    656
    media_image4.png
    Greyscale

Regarding claim 6, the tension member of Dudde includes wherein the plurality of fibers (211, 221) includes one or more of carbon, glass, aramid, nylon (nylon fiber, at least, para. 0108), or polymer fibers.  
Regarding claim 8, the tension member of Dudde includes wherein the tension elements (200) have a rectangular or circular cross-section (are rectangular).  
Regarding claim 9, the tension member of Dudde includes wherein the jacket is formed from an elastomeric material (thermoplastic polyurethane, para. 0112).  
Regarding claim 10, the tension member of Dudde includes wherein the matrix material is a polyurethane, vinylester, or epoxy material (epoxy resin, para. 0109).  

Regarding claim 11, Dudde describes an elevator system (elevator system 1000), comprising:
a hoistway (shaft 800, support frame 1100); an elevator car (elevator car 700) movable along the hoistway (see claim 15); and 
one or more tension members (elevator belt 100, para. 0104) operably connected to the elevator car to move the elevator car along the hoistway, a tension member (100) of the one or more tension members including: 
a plurality of tension elements (load carrier 200) arrayed across a tension member width (see annotated Fig. 3D above), the tension elements offset from a tension member central axis (see annotated Fig. 3D above) bisecting a tension member thickness (see annotated Fig. 3D above) and extending across the tension member width, the tension elements including: 
a plurality of fibers (load carrier strands 211, 221) extending along a length of the tension element (200); and 
a matrix material (resin coatings 212, 222) in which the plurality of fibers are embedded (encased, paras. 0094, 0095); and 
a jacket (jacket layer 300) at least partially encapsulating the plurality of tension elements (see Fig. 3D). 
Regarding claim 12, the elevator system of Dudde includes wherein the plurality of tension elements are at least two tension elements arranged symmetrically about the tension member central axis (see annotated Fig. 3D above with respect to claim 2), with a first tension element located at a first side of the tension member central axis and a second tension element located at a second side of the tension element (see annotated Fig. 3D above with respect to claim 2).  
Regarding claim 13, the elevator system of Dudde includes wherein the first tension member and the second tension member are separated by a separator layer of jacket material (see Fig. 3D, jacket material 300 extends between the tension elements).  
Regarding claim 14, the elevator system of Dudde includes wherein the plurality of tension elements (200) are alternatingly staggered relative to the tension member central axis, along the tension member width (see annotated Fig. 3D above with respect to claim 4). 
Regarding claim 15, the elevator system of Dudde includes wherein the plurality of tension elements are arrayed such that a center of each tension member is positioned along a preselected arc (see annotated Fig. 3D above with respect to claim 5, the preselected arc is drawn, the claim does not state any requirements of the arc other than “pre-selected”).
Regarding claim 16, wherein the preselected arc matches a sheave crown (drive sheave 1210) of the elevator system (the term “match” is a broad term that does not place particular limits on what the arc shape is of the sheave crown, the arc “matches” the sheave crown in that the belt 100 is utilized over the sheave and thus is “matched” to the sheave inasmuch as claimed).  
Regarding claim 17, the elevator system of Dudde includes wherein the plurality of fibers (211, 221) includes one or more of carbon, glass, aramid, nylon (nylon fiber, at least, para. 0108), or polymer fibers. 
Regarding claim 19, the elevator system of Dudde includes wherein the tension elements (200) have a rectangular or circular cross-section (are rectangular).  
Regarding claim 20, the elevator system of Dudde includes wherein the matrix material is a polyurethane, vinylester, or epoxy material (epoxy resin, para. 0109).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudde (WO 2019233574) in view of Guilani et al. (US 20180009634).
Regarding claim 7, the tension member of Dudde describes the limitations of claim 7, but does not explicitly describe wherein the plurality of fibers includes steel fibers.
Dudde does describe that the fibers could include metallic cable but does not explicitly describe the use of steel.
In related art for tension members, Guilani describes a similar belt that includes steel wires (para. 0036).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the fibers to be steel rather than merely metallic as such a modification involves a simple substitution of one known element for another to obtain predicable results.   
Regarding claim 18, the elevator system of Dudde describes the limitations of claim 18, but does not explicitly describe wherein the plurality of fibers includes steel fibers.
Dudde does describe that the fibers could include metallic cable but does not explicitly describe the use of steel.
In related art for tension members, Guilani describes a similar belt that includes steel wires (para. 0036).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the fibers to be steel rather than merely metallic as such a modification involves a simple substitution of one known element for another to obtain predicable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar structures to that of Dudde and may be utilized for anticipatory or obviousness-type rejections, and other references, for example, Eastman (US 20180155870) are cited to show that the materials such as matrix material and jacket material claimed are well-known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732